Case 1:20-bk-11006-VK       Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01             Desc
                             Main Document    Page 1 of 11


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                              SAN FERNANDO VALLEY DIVISION
 11

 12

 13
      In re:                                          Case No.: 1:20-bk-11006-VK
 14
      LEV INVESTMENTS, LC,                            Chapter 11
 15
               Debtor and Debtor in Possession.
 16
                                                      NOTICE OF MOTION AND MOTION TO
 17                                                   APPROVE THE PAYMENT AND
                                                      SATISFACTION OF GENERAL
 18                                                   UNSECURED CLAIM WITH NON-ESTATE
                                                      FUNDS PURSUANT TO 11 U.S.C. § 105(A);
 19                                                   MEMORANDUM OF POINTS AND
 20                                                   AUTHORITIES; DECLARATIONS OF
                                                      DMITRI LIOUDKOUSKI AND DAVID
 21                                                   GOLUBCHIK IN SUPPORT THEREOF

 22
                                                      Hearing:
 23                                                   Date: October 8, 2020
 24                                                   Time: 2:30 p.m.
                                                      Place: Courtroom “301”
 25                                                          21041 Burbank Boulevard
                                                             Woodland Hills, California 91367
 26
 27
 28


                                                  1
Case 1:20-bk-11006-VK      Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01               Desc
                            Main Document    Page 2 of 11


  1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES

  2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE

  3   SUBCHAPTER V TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:

  4          PLEASE TAKE NOTICE that a hearing will be held on October 8, 2020 at 2:30 p.m.,

  5   before the Honorable Victoria S. Kaufman, United States Bankruptcy Judge for the Central

  6   District of California, San Fernando Valley Division, in Courtroom “301” located at 21041

  7   Burbank Boulevard, Woodland Hills, California 91367, for the Court to consider this motion (the

  8   “Motion”) filed by Lev Investments, LLC (the “Debtor”), the debtor and debtor in possession in

  9   the above-captioned chapter 11 bankruptcy case, for the entry of an order, pursuant to 11 U.S.C.

 10   § 105(a), to approve the payment and satisfaction of an allowed general unsecured claim with

 11   non-estate funds pursuant to 11 U.S.C. § 105(a).

 12          In summary, pre-petition, The Sands Law Group, APLC (“Sands Law”) provided certain

 13   legal services for the Debtor. Sands Law filed a Proof of Claim in the Debtor’s case asserting a

 14   general unsecured claim in the amount of $10,500.        In addition, Sands Law has taken an

 15   extremely active and aggressive role in the Debtor’s case, filing a myriad of pleadings asserting

 16   claims which the Debtor contends are not well founded in law or in fact. Although virtually all

 17   of the motions and requests made by Sands Law have been denied, Sands Law’s actions have

 18   been time consuming and costly for the Debtor as well as for the other constituents in the

 19   Debtor’s case.

 20          The Debtor filed an objection to the Proof of Claim filed by Sands Law. At a hearing

 21   held on September 10, 2020, this Court ruled that Sands Law is entitled to a general unsecured

 22   claim in the amount of $9,750.01. Promptly after the hearing, the Debtor reached out to Sands

 23   Law and offered payment of the allowed claim in full, subject to Court approval. The proposal

 24   was rejected by Sands Law. The Debtor believes that such rejection is an indication the Sands

 25   Law will continue in the path it has pursued since the commencement of the Debtor’s case.

 26          Based on the foregoing, the Debtor seeks an order to authorize the manager of the Debtor,
 27   Dmitri Lioudkouski, to advance to the Debtor’s estate cash in the sum of $9,750.01 for the
 28


                                                  2
Case 1:20-bk-11006-VK          Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01             Desc
                                Main Document    Page 3 of 11


  1   purpose of making immediate and full payment to Sands Law on account of its allowed claim.

  2   Mr. Lioudkouski has agreed to waive any claim or right to repayment of such amount from the

  3   Debtor’s estate so that the advance is, essentially, a gift to the Debtor’s estate. The payment will

  4   benefit Sands Law since it will immediately satisfy Sands Law’s allowed claim in full. All other

  5   creditors of the estate will also benefit because the claims pool will be reduced by the amount of

  6   the Sands Law claim. Based on the fact that this is an unusual situation which likely never, or

  7   almost never, arises, the Debtor seeks the requested relief pursuant to 11 U.S.C. § 105(a).

  8           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

  9   1(f), any opposition to the Motion must be in writing, filed with the Court and served upon the

 10   United States Trustee as well as counsel for the Debtor at the address set forth in the upper left-

 11   hand corner of the first page of this Notice and Motion by no later than fourteen (14) days before

 12   the date of the hearing on the Motion.

 13           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 14   1(h), the failure to file and serve a timely opposition to the Motion may be deemed by the Court

 15   to constitute consent to the granting of the relief requested in the Motion.

 16           WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

 17           1.      granting the Motion in its entirety;

 18           2.      authorizing Dmitri Lioudkouski to advance cash in the sum of $9,750.01 to the

 19   Debtor’s estate for the purpose of making immediate and full payment to Sands Law on account

 20   of its allowed claim, on the condition that Mr. Lioudkouski waives any claim or right to

 21   repayment for such advance;

 22           3.      authorizing the Debtor to pay to Sands Law the sum of $9,750.01 on account of

 23   its allowed claim, upon which payment the allowed claim of Sands Law shall be deemed

 24   satisfied in full; and

 25   ///

 26   ///
 27   ///
 28


                                                    3
Case 1:20-bk-11006-VK      Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01           Desc
                            Main Document    Page 4 of 11


  1          4.     granting such other and further relief as may be necessary or appropriate under

  2   the circumstances.

  3   Dated: September 17, 2020                 LEV INVESTMENTS, LLC

  4                                             By:    /s/ David B. Golubchik
  5                                                    DAVID B. GOLUBCHIK
                                                       JULIET Y. OH
  6                                                    LEVENE, NEALE, BENDER,
                                                       YOO & BRILL L.L.P.
  7                                                    Attorneys for Chapter 11 Debtor
                                                       and Debtor-in-Possession
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27
 28


                                                4
Case 1:20-bk-11006-VK        Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01             Desc
                              Main Document    Page 5 of 11


  1                        MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                      I.

  3                               STATEMENT OF RELEVANT FACTS

  4           1.      Lev Investments, LLC, the Chapter 11 debtor and debtor-in-possession herein (the

  5   “Debtor”), commenced this bankruptcy case by filing a Voluntary Petition for relief under chapter

  6   11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the Petition Date, the

  7   Debtor has managed its financial affairs and operated its bankruptcy estate as a debtor in

  8   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

  9           2.      The Debtor has elected to proceed under Subchapter V of chapter 11 of the

 10   Bankruptcy Code. Accordingly, on or about June 3, 2020, the United States Trustee appointed

 11   Caroline Djang as the Subchapter V Trustee in the Debtor’s bankruptcy case.

 12           3.      The Debtor is in the business of acquiring real estate, selling real estate, and

 13   providing loans secured by real estate.

 14           4.      Pre-petition, The Sands Law Group, APLC (“Sands Law”) provided certain legal

 15   services for the Debtor. Sands Law filed a Proof of Claim in the Debtor’s bankruptcy case

 16   asserting a general unsecured claim in the amount of $10,500.

 17           5.      Sands Law has taken an extremely active and aggressive role in the Debtor’s

 18   bankruptcy case, filing a myriad of pleadings asserting claims which the Debtor contends are not

 19   well founded in law or in fact. Although virtually all of the motions and requests made by Sands

 20   Law have been denied, Sands Law’s actions have been time consuming and costly for the Debtor

 21   as well as for the other constituents in the Debtor’s case.

 22           6.      The Debtor filed an objection to the Proof of Claim filed by Sands Law in the

 23   Debtor’s bankruptcy case. At a hearing held on September 10, 2020, this Court ruled that Sands

 24   Law is entitled to a general unsecured claim in the amount of $9,750.01.

 25           7.      Promptly after the hearing, the Debtor reached out to Sands Law and offered

 26   payment of its allowed claim in full, subject to Court approval. The proposal was rejected by
 27
 28


                                                     5
Case 1:20-bk-11006-VK         Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01                 Desc
                               Main Document    Page 6 of 11


  1   Sands Law. The Debtor believes that such rejection is an indication the Sands Law will continue in

  2   the path it has pursued since the commencement of the Debtor’s case.

  3           8.       Based on the foregoing, the Debtor proposes that its manager, Dmitri Lioudkouski,

  4   advance to the Debtor’s estate cash in the sum of $9,750.01 for the purpose of making immediate

  5   and full payment to Sands Law on account of its allowed claim. Mr. Lioudkouski has agreed to

  6   waive any claim or right to repayment of such amount from the Debtor’s estate so that the advance

  7   is, essentially, a gift to the Debtor’s estate.

  8           9.       The payment will benefit Sands Law since it will immediately satisfy Sands Law’s

  9   allowed claim in full. All other creditors of the estate will also benefit because the claims pool will

 10   be reduced by the amount of the Sands Law claim.

 11                                                         II.

 12                                                 DISCUSSION

 13           Section 105(a) of the Bankruptcy Code provides that the bankruptcy court "may issue any

 14   order, process, or a judgment that is necessary or appropriate to carry out the provisions of this

 15   title." 11 U.S.C. § 105(a). Section 105(a) of the Bankruptcy Code thus empowers the Court to

 16   grant injunctive relief to prevent harm to the debtor, its estate, and its creditors. See In re

 17   Chateaugay Corp., 109 B.R. 613, 622 (S.D.N.Y. 1990). Courts have repeatedly held that a

 18   bankruptcy court "may use its equitable powers to assure the orderly conduct of the

 19   reorganization proceedings." See In re Baldwin-United Corp. Lit., 765 F.2d 343, 348 (2nd Cir.

 20   1985) (emphasis added); In re Chateaugay Corp., 93 B.R. 26, 29 (S.D.N.Y. 1988).

 21           In this case, Sands Law has relayed in open court Mr. Sands’ frustration for not being

 22   paid for services allegedly rendered. Based on the Court’s allowance of a general unsecured

 23   claim in the amount of $9,750.01 in favor of Sands Law, the Debtor is prepared to facilitate the

 24   immediate and full payment of Sands Law’s allowed claim using non-estate funds. However,

 25   Sands Law has refused such payment.

 26           Ordinarily, once full payment is tendered by the obligor, the debt is deemed discharged.
 27   Cal.Civ.Code § 1485. Here, due to the pending bankruptcy proceeding, the Debtor’s estate
 28


                                                        6
Case 1:20-bk-11006-VK          Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01            Desc
                                Main Document    Page 7 of 11


  1   cannot pay pre-petition claims absent Court approval. While non-debtors theoretically may

  2   utilize non-estate funds for the payment and satisfaction of the Debtor’s obligations, it is not

  3   clear whether such payment constitutes proper tender for purposes of extinguishing the claim

  4   against the Debtor. Based on the foregoing, this Motion is necessary and appropriate.

  5           As set forth above, non-estate funds will be advanced to the Debtor for payment of Sands

  6   Law’s allowed claim in full, thereby extinguishing such claim. There will be no resulting claim

  7   or right to reimbursement against the Debtor’s estate for the foregoing advance. The Debtor’s

  8   remaining creditors will also benefit from (a) reduction in the claims pool; and (b) reduction in

  9   administrative claims associated with litigation with Sands Law.

 10                                                  III.

 11                                           CONCLUSION

 12           WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

 13           1.      granting the Motion in its entirety;

 14           2.      authorizing Dmitri Lioudkouski to advance cash in the sum of $9,750.01 to the

 15   Debtor’s estate for the purpose of making immediate and full payment to Sands Law on account

 16   of its allowed claim, on the condition that Mr. Lioudkouski waives any claim or right to

 17   repayment for such advance;

 18           3.      authorizing the Debtor to pay to Sands Law the sum of $9,750.01 on account of

 19   its allowed claim, upon which payment the allowed claim of Sands Law shall be deemed

 20   satisfied in full; and

 21           4.      granting such other and further relief as may be necessary or appropriate under

 22   the circumstances.

 23   Dated: September 15, 2020                      LEV INVESTMENTS, LLC

 24                                                  By:     /s/ David B. Golubchik
 25                                                          DAVID B. GOLUBCHIK
                                                             JULIET Y. OH
 26                                                          LEVENE, NEALE, BENDER,
                                                             YOO & BRILL L.L.P.
 27                                                          Attorneys for Chapter 11 Debtor
                                                             and Debtor-in-Possession
 28


                                                    7
Case 1:20-bk-11006-VK         Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01              Desc
                               Main Document    Page 8 of 11


  1                            DECLARATION OF DMITRI LIOUDKOUSKI

  2          I, DMITRI LIOUDKOUSKI, hereby declare as follows:

  3          1.      I am the Manager of Lev Investments, LLC, the debtor and debtor-in-possession

  4   herein (the “Debtor”), and I am therefore familiar with the financial affairs of the Debtor. I have

  5   personal knowledge of the facts set forth below and, if called to testify as a witness, I could and

  6   would competently testify thereto.

  7          2.      The Debtor commenced its bankruptcy case by filing a Voluntary Petition for

  8   relief under chapter 11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the

  9   Petition Date, the Debtor has managed its financial affairs and operated its bankruptcy estate as a

 10   debtor in possession.

 11          3.      The Debtor has elected to proceed under Subchapter V of chapter 11 of the

 12   Bankruptcy Code. Accordingly, I am advised and believe that, on or about June 3, 2020, the

 13   United States Trustee appointed Caroline Djang as the Subchapter V Trustee in the Debtor’s

 14   bankruptcy case.

 15          4.      The Debtor is in the business of acquiring real estate, selling real estate, and

 16   providing loans secured by real estate.

 17          5.      Pre-petition, The Sands Law Group (“Sands Law”) provided certain legal services

 18   for the Debtor. Sands Law filed a Proof of Claim in the Debtor’s bankruptcy case asserting a

 19   general unsecured claim in the amount of $10,500. Sands Law has taken an extremely active and

 20   aggressive role in the Debtor’s bankruptcy case, filing a myriad of pleadings asserting claims

 21   which the Debtor contends are not well founded in law or in fact. Although virtually all of the

 22   motions and requests made by Sands Law have been denied, Sands Law’s actions have been time

 23   consuming and costly for the Debtor as well as for the other constituents in the Debtor’s case.

 24          6.      I caused the Debtor to file an objection to the Proof of Claim field by Sands Law

 25   in the Debtor’s case. I am advised and believe that, at a hearing held on September 10, 2020, the

 26   Court ruled that Sands Law is entitled to a general unsecured claim in the amount of $9,750.01.
 27
 28


                                                   8
Case 1:20-bk-11006-VK   Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01   Desc
                         Main Document    Page 9 of 11




                          15th
Case 1:20-bk-11006-VK          Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01               Desc
                                Main Document    Page 10 of 11


  1                               DECLARATION OF DAVID GOLUBCHIK

  2           I, David Golubchik, hereby declare as follows:

  3           1.         I am over 18 years of age. Except where otherwise stated, I have personal

  4   knowledge of the facts set forth below and, if called to testify, would and could competently

  5   testify thereto.

  6           2.         I am licensed to practice law in California state courts and before this Court. I

  7   am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”), counsel

  8   to Lev Investments, LLC, the debtor and debtor in possession (“Debtor”) herein.

  9           3.         On September 10, 2020, after the Court hearing on the Debtor’s objection to the

 10   Proof of Claim filed by The Sands Law Group, APLC (“Sands Law”) in the Debtor’s

 11   bankruptcy case, I sent an email to Thomas Sands, the principal of Sands Law. and offered

 12   payment of Sands Law’s allowed general unsecured claim in full, subject to Court approval.

 13   This proposal was rejected by Sands Law. Rather, Mr. Sands advised me that he intends to

 14   pursue additional litigation against, among others, the Debtor. Based on the fact that the

 15   communication was sent pursuant to FRE 408, I am not submitting the e-mail exchange as an

 16   exhibit hereto.

 17           Executed on this 17th day of September 2020, at Los Angeles, California.

 18                                                           /s/ David B. Golubchik
 19                                                           DAVID B. GOLUBCHIK

 20

 21

 22

 23

 24

 25

 26
 27
 28


                                                     10
Case 1:20-bk-11006-VK                Doc 204 Filed 09/17/20 Entered 09/17/20 12:30:01                                      Desc
                                      Main Document    Page 11 of 11
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION TO
  3   APPROVE THE PAYMENT AND SATISFACTION OF GENERAL UNSECURED CLAIM WITH NON-
      ESTATE FUNDS PURSUANT TO 11 U.S.C. § 105(A); MEMORANDUM OF POINTS AND
  4   AUTHORITIES; DECLARATIONS OF DMITRI LIOUDKOUSKI AND DAVID GOLUBCHIK IN
      SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
  5   required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On September 17, 2020, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail
  8   Notice List to receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
 10       •     Katherine Bunker kate.bunker@usdoj.gov
          •     John Burgee jburgee@bandalaw.net
 11       •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
                C190@ecfcbis.com;sansanee.wells@bbklaw.com;lesley.vaquerano@bbklaw.com;wilma.e
 12             scalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, pstruntz@gblawllp.com
 13       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Timothy Krantz krantzlaw@pacbell.net
 14       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
          •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
 15       •     Michael Shemtoub michael@lexingtonlg.com
          •     David A Tilem davidtilem@tilemlaw.com,
 16             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
                y.com;DianaChau@tilemlaw.com
 17       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

 18   2. SERVED BY UNITED STATES MAIL: On September 17, 2020, I served the following persons
      and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
 19   true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
      and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 20   completed no later than 24 hours after the document is filed.

 21                                                                           Service information continued on attached page

 22   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on September 17, 2020, I served the following persons and/or entities by personal delivery, overnight
 23   mail service, or (for those who consented in writing to such service method), by facsimile transmission
      and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 24   overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
 25   None.
 26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 27
       September 17, 2020                    Stephanie Reichert                          /s/ Stephanie Reichert
 28    Date                                  Type Name                                   Signature

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
